Citation Nr: 0310327	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  95-31 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a rating in excess of 10 percent for an 
undiagnosed illness manifested by joint pain, back pain, 
chest pain, a gastrointestinal disorder, a skin rash and 
lumps, a respiratory disorder, fatigue and numbness of the 
thighs.  



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1959 to 
August 1962, and from December 1990 to May 1991.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In January 2000, jurisdiction 
over the veteran's claims file was transferred from the VARO 
in Los Angeles to the VARO in Phoenix, Arizona.  

This claim was previously before the Board and was the 
subject of a December 1999 remand that requested development 
of the evidence.  The Board requested additional development 
in November 2002.  The development has been completed and the 
claim is again in appellate status.  

REMAND

In November 2002, the Board undertook additional development 
of the issue listed on the front page of this remand pursuant 
to authority granted under the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002).  That regulation was invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
development has been completed.  However, in view of the 
Federal Circuit's opinion, the case must be remanded for the 
following: 

1.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its last supplemental 
statement of the case issued in June 
2002.   

2.  If the benefits sought continues to 
be denied the RO should issue a new 
supplemental statement of the case.

Then, if otherwise in order, the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


